EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The preliminary amendment of June 4, 2020 has been ENTERED.
The drawings of June 4, 2020 are hereby accepted as FORMAL.
Giunta (‘514) is of general interest for showing the monitoring of displacements of objects or structures using radar.
Noon et al (‘099) is of general interest for showing radar used to measure slope failure , and for the disclosure of the use of a threshold and an alarm.
Pett et al (‘435) is of general interest for showing the use of radar to monitor small movements over a large surface area, as well as for the use of the terms “small” and “large” in the context of this related piece of prior art.
Ferretti et al (‘751) is of general interest for showing the use of radar to detect landslides.
Smith (‘140) is of general interest for showing the monitoring of slope creep.
Fuentes (‘003) is of general interest for showing the monitoring of the movements of a wall.
Fritzsche (‘121) is of general interest for showing the use of radar to monitor for avalanches.
Reeves et al (‘690) is of general interest for showing slope monitoring using radar.
The article, “How many is A few?” is cited to show that “’a few’ is used to show probably only about three or four” (last sentence on the first page).  The word, “few” is used in claims 11, 12, 19, and 20.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On page 1 of the specification, delete the paragraph numbering “[001]” and insert –[0001]—therefor.
On page 1 of the specification, delete the paragraph numbering “[002]” and insert –[0002]—therefor.
On page 1 of the specification, delete the paragraph numbering “[003]” and insert –[0003]—therefor.
On page 1 of the specification, delete the paragraph numbering “[004]” and insert –[0004]—therefor.
On page 2 of the specification, delete the paragraph numbering “[005]” and insert –[0005]—therefor.
On page 2 of the specification, delete the paragraph numbering “[006]” and insert –[0006]—therefor.
On page 2 of the specification, delete the paragraph numbering “[007]” and insert –[0007]—therefor.
On page 3 of the specification, delete the paragraph numbering “[008]” and insert –[0008]—therefor.
On page 3 of the specification, delete the paragraph numbering “[009]” and insert –[0009]—therefor.

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.  Namely, paragraph numbering [001] through [009] on pages 1-3 of the specification fails to comply with 37 CFR 1.52(b)(6) in that each instance is not “at least four numerals,” as required by the cited rule.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. (Original). A slope stability monitoring apparatus comprising: a Radar or Lidar that records movement data of an observed slope or wall; a processor that: corrects the movement data for apparent movement that is not wall or slope related by: recording UnCorrected Deformation data (UCD) of movement data in the monitored area; spatially averaging the UnCorrected Deformation data (UCD) to produce Background Deformation data (BD) with minimal effect from small area movement; temporally averaging the Background Deformation data (BD) to produce Background Deformation averaged data (BDa) with primary effect from slow moving large areas; subtracting the Background Deformation data (BD) from the UnCorrected Deformation data (UCD) to produce Background Subtracted Deformation data (BSD) with minimal effect from large area movement; deriving a correction factor from the Background Deformation averaged data (BDa); applying the correction factor to produce Corrected Background Deformation averaged data (CBDa); H&H Docket #068280.00080Inventor: Patrick T. BELLETT Serial No: Not Yet Assigned Filed: Herewith Page 4 using the Corrected Background Deformation averaged data (CBDa) with the Background Subtracted Deformation data (BSD) to produce Multiscale Deformation data (MSD); processes the Multiscale Deformation data to produce deformation maps indicative of movement of the observed slope or wall over time; and generates alarms indicating wall or slope movement above a threshold; and a display that displays the deformation maps and alarms.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that dependent claim 2 depends from allowable, independent claim 1, dependent claim 2 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 3 is as follows:
“3. (Original). A method of producing a deformation map of a monitored area including the steps of: recording UnCorrected Deformation data (UCD) of movement data in the monitored area; spatially averaging the UnCorrected Deformation data (UCD) to produce Background Deformation data (BD) with minimal effect from small area movement; temporally averaging the Background Deformation data (BD) to produce Background Deformation averaged data (BDa) with primary effect from slow moving large areas; subtracting the Background Deformation data (BD) from the UnCorrected Deformation data (UCD) to produce Background Subtracted Deformation data (BSD) with minimal effect from large area movement; deriving a correction factor from the Background Deformation averaged data (BDa); applying the correction factor to produce Corrected Background Deformation averaged data (CBDa); H&H Docket #068280.00080Inventor: Patrick T. BELLETT Serial No: Not Yet Assigned Filed: Herewith Page 5 using the Corrected Background Deformation averaged data (CBDa) with the Background Subtracted Deformation data (BSD) to produce Multiscale Deformation data (MSD); and producing a deformation map from the Multiscale Deformation data (MSD) which shows movement in the monitored area.”  (Bold added).
As for independent claim 3, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that dependent claims 4-12 depend ultimately from allowable, independent claim 3, dependent claims 4-12 are allowable for, at least, the reasons for which independent claim 3 is allowable.
The text of claim 13 is as follows:
“13. (Original). A method of producing a deformation map of a monitored area by spatially averaging over at least two different areas and temporally averaging over at least two different times including the steps of: recording UnCorrected Deformation data (UCD) of movement data in the monitored area; spatially averaging the UnCorrected Deformation data (UCD) to produce Background Deformation data (BDx) on a first scale x; temporally averaging the Background Deformation data (BDx) to produce Background Deformation averaged data (BDax) on the first scale x; subtracting the Background Deformation data (BDx) from the UnCorrected Deformation data (UCD) to produce Background Subtracted Deformation data (BSDx) on the first scale x; spatially averaging the Background Deformation averaged data (BDax) to produce a Background Deformation data (BDy) on a second scale y; temporally averaging the Background Deformation data (BDy) on the second scale y to produce Background Deformation averaged data (BDay) on the second scale y; subtracting the Background Deformation data (BDy) on the second scale y from the Background Deformation averaged data (BDax) on the first scale x to produce Background Subtracted Deformation data (BSDy) on the second scale y; H&H Docket #068280.00080Inventor: Patrick T. BELLETT Serial No: Not Yet Assigned Filed: Herewith Page 7 deriving a correction factor from the Background Deformation averaged data (BDay) on the second scale y; applying the correction factor to produce Corrected Background Deformation averaged data (CBDa); and using the Corrected Background averaged data (CBDa) with the Background Subtracted Deformation data (BSDX) on the first scale x and the Background Subtracted Deformation data (BSDy) on the second scale y to produce Multiscale Deformation data (MSD); and producing a deformation map from the Multiscale Deformation data (MSD) which shows movement in the monitored area.”  (Bold added).
With respect to independent claim 13, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that dependent claims 14-20 depend ultimately from allowable, independent claim 13, dependent claims 14-20 are allowable for, at least, the reasons for which independent claim 13 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648